*105SUMMARY ORDER
Plaintiff-Appellant Richard E. Stone appeals from the dismissal of his civil rights suit against the New York City Police Department, the City of New York, and two police officers. Stone, suing under 42 U.S.C. § 1983 and in forma pauperis, alleges that the defendants’ improper handling of his reporting of an incident that he characterized as a “bias attack” violated his right to equal protection of the laws under the Fourteenth Amendment to the Constitution. The district court (Gershon, /.) dismissed Stone’s complaint, sua sponte and pursuant to 28 U.S.C. § 1915(e)(2)(B), for failure to state a claim.
We assume the parties’ familiarity with the facts of the case, its procedural history, and the issues on appeal.
For substantially the reasons given by the district court, we find Stone’s claim to be without merit. Stone does not allege that he was treated differently from similarly situated persons, see Gagliardi v. Vill. of Pawling, 18 F.3d 188, 193 (2d Cir.1994), nor does he allege facts sufficient to support an inference of discriminatory motivation, see Yusuf v. Vassar Coll., 35 F.3d 709, 713 (2d Cir.1994). Accordingly we AFFIRM the judgment of the district court.